Exhibit 10.4

AMENDED AND RESTATED

FIRST MODIFICATION AGREEMENT

This AMENDED AND RESTATED FIRST MODIFICATION AGREEMENT (this “First Modification
Agreement”) is dated as of June 29,2010, to become effective as of the
Modification Closing Date (as defined below), by and between SUNSET BRONSON
ENTERTAINMENT PROPERTIES, LLC, a Delaware limited liability company (“Borrower”)
and WELLS FARGO BANK, N.A., successor-in-interest to Wachovia Bank, N.A., a
national banking association, as administrative agent for the Lenders (in such
capacity, “Agent”), and WELLS FARGO BANK, N.A., successor-in-interest to
Wachovia Bank, N.A., a national banking association, as a Lender (in such
capacity, “WFB”), under the Loan Agreement referred to below, and with reference
to the following facts:

RECITALS

A. Borrower, Agent and WFB (as the sole existing Lender) are the current parties
to that certain Loan Agreement dated as of May 12, 2008 (the “Loan Agreement”).
Capitalized terms used and not defined in this First Modification Agreement
shall have the same meanings that are given to such terms in the Loan Agreement.

B. Pursuant to the terms of the Loan Agreement, Lenders agreed to make Loans to
Borrower up to a maximum Aggregate Commitment of $39,000,000, for the purposes
described in the Loan Agreement. The Maximum Commitment is currently evidenced
by, among other things, a single Note in favor of WFB in the stated principal
amount of $39,000,000.

C. The Note and Borrower’s other Obligations under the Loan Documents are
secured by that certain Deed of Trust, Assignment, Security Agreement and
Fixture Filing recorded on May 13, 2008, as Instrument No. 2008-0846322 in the
Official Records of Los Angeles County, California (the “Original Deed of
Trust”).

D. Hudson Sunset Gower, LLC, a Delaware limited liability company (“Original
Guarantor”) previously executed in favor of Agent and Lenders (i) that certain
Guaranty dated as of May 12, 2008, (the “Guaranty”), and (ii) that certain
Environmental Indemnity Agreement dated as of May 12, 2008 (the “Environmental
Indemnity”).

E. Borrower, Agent and Lenders desire to modify the Loan Agreement and the other
Loan Documents upon the terms and conditions set forth in this First
Modification Agreement, effective as of the Modification Closing Date. This
First Modification Agreement amends and restates and supersedes in its entirety
that certain First Modification Agreement dated and entered into and effective
as of the “Modification Closing Date” (as defined therein), entered into by and
between the parties hereto on or about June 10, 2010.

 

-1-



--------------------------------------------------------------------------------

F. As used herein, the term “Loan Documents” shall mean the Loan Agreement and
all other Loan Documents existing as of the date hereof, together with this
First Modification Agreement and all documents executed pursuant to this First
Modification Agreement.

AGREEMENT

NOW, THEREFORE, with reference to the foregoing Recitals and in consideration of
the mutual covenants and agreements contained in this First Modification
Agreement, and for other valuable consideration, receipt of which is
acknowledged, the parties hereby agree as follows:

1. Representations. The above statement of facts set forth in the Recitals is
true and correct. Borrower represents and warrants to Agent and Lenders that:
(a) all representations and warranties contained in the Loan Documents are true
and correct in all material respects on and as of the Modification Closing Date
(except to the extent that such representations and warranties relate
specifically to an earlier date), provided that (i) all references therein to
“Indemnitor” shall mean and refer to the Operating Partnership (as defined
below), which is a limited partnership, duly organized and validly existing
under the laws of the State of Maryland and is duly qualified to transact
business under the laws of the State of California, and whose chief executive
office and principal place of business is 11601 Wilshire Boulevard, Suite 1600,
Los Angeles, California 90025-0317 (and all representations and warranties made
with respect to Indemnitor shall be deemed to made in a manner consistent with
the foregoing), (ii) all representations and warranties made with respect to any
Loan Document shall be made with reference to such Loan Document as modified by
this First Modification Agreement and all other Loan Documents executed pursuant
hereto, and (iii) all representations and warranties shall be made taking into
account the terms and provisions of this First Modification Agreement and all
other Loan Documents executed pursuant hereto; (b) as of the Modification
Closing Date (as defined below), no default, Event of Default, breach, or
failure of condition shall exist, or would exist with the giving of notice or
lapse of time or both, under any of the Loan Documents (as modified hereby); and
(c) Borrower, TRS Lessee (as defined below) and Operating Partnership, and their
respective members and/or partners, have obtained all required authorizations
and approvals to enter into and perform their respective obligations under this
First Modification Agreement and all other Loan Documents executed pursuant
hereto.

2. Modifications. The Loan Documents are modified in the following respects only
(to be effective as of the Modification Closing Date):

2.1 Reduction in Aggregate Commitment; No Further Right to Borrow.
Notwithstanding anything in the Loan Agreement or the other Loan Documents to
the contrary, from and after the Modification Closing Date:

(a) the Aggregate Commitment is reduced to equal the outstanding aggregate
principal balance of the Loans in the amount of $37,000,000, and any unused
portion of the Aggregate Commitment is hereby cancelled;

(b) Borrower shall have no right to request, and Agent and Lenders shall have no
obligation to fund, any further Loans;

 

-2-



--------------------------------------------------------------------------------

(c) The Aggregate Commitment shall hereafter automatically reduce (without the
necessity of any further amendments or confirmations) by the amount of each
principal payment hereafter made on the Loans from any source; and

(d) The maximum Commitment of each Lender shall automatically reduce (without
the necessity of any further amendments or confirmations) to equal its Ratable
Share of the Aggregate Commitment as reduced from time to time as described in
clause (c) above.

2.2 Interest Rate Changes. Borrower acknowledges that, under the existing
definition of “LIBOR Rate” contained in Section 1.1 of the Loan Agreement, from
and after June 1, 2010, the LIBOR Rate can never be less than 5.90% per annum
(the “Floor Rate”). Notwithstanding the foregoing, so long as (and only so long
as) a Swap Contract (approved by Agent in its sole discretion) that provides
only for an interest rate swap (but not an interest rate cap) is in place with
respect to all or any portion of the Loans, the portion of the Loans that is
subject to such Swap Contract (i.e., the amount of the Loans equal to the
notional amount of the Swap Contract) shall not be subject to the Floor Rate
(i.e., the effective LIBOR Rate may be less than the Floor Rate with respect to
the portion of the Loans that is subject to such Swap Contract). For purposes of
clarification, the immediately preceding sentence shall not apply with respect
to any Swap Contract that provides for an interest rate cap. Immediately upon
the expiration or cancellation of such Swap Contract, however, the portion of
the Loans that is no longer subject to such Swap Contract shall again be subject
to the Floor Rate. For purposes of clarification, at any particular time, the
entire outstanding principal amount of the Loans that is not subject to a Swap
Contract approved by Agent as aforesaid shall be subject to the Floor Rate.
Borrower’s rights to receive payments on Swap Contracts will be encumbered by
the Amended and Restated Deed of Trust, pursuant to the terms thereof. Further,
Agent shall have the right, following the occurrence of any Event of Default, to
apply any and all payments made by Borrower or otherwise received by Agent
and/or Lenders with respect to the Loans and any Swap Contracts, including
without limitation all proceeds received from the sale or liquidation of any
collateral, to the obligations owing by Borrower under the Loan Documents and
Swap Contracts in such order and manner as is deemed appropriate by Agent in its
sole discretion, and Borrower acknowledges and agrees that it shall have no
right to direct Agent as to such application or to designate the portion of the
obligation to be satisfied (and Borrower waives any rights it may have under
applicable law or otherwise to do so).

2.3 Options to Extend.

(a) Existing Maturity Date. For clarification purposes, the original Maturity
Date (as defined in Section 1.1 of the Loan Agreement) is May 30, 2010, subject
to three 12-month extension options provided in Section 2.4 of the Loan
Agreement.

(b) Exercise of First Extension Option. As of the Modification Closing Date,
Borrower exercises (and Agent and Lenders accept), subject to the occurrence of
the Modification Closing Date, Borrower’s exercise of the first extension option
set forth in Section 2.4 of the Loan Agreement, except that the length of the
first extension option is hereby reduced from 12 months to 11 months. Therefore,
effective as

 

-3-



--------------------------------------------------------------------------------

of the Modification Closing Date, the first Extended Maturity Date (and the then
effective Maturity Date) shall be April 30, 2011. In connection with Borrower’s
exercise of the first extension option only (i.e., not with respect to
Borrower’s second and third extension options), Agent and Lenders hereby waive
Borrower’s compliance with the conditions set forth in Sections 2.4(f) and
(g) of the Loan Agreement.

(c) Remaining Extension Options. Borrower’s remaining two extension options set
forth in Section 2.4 of the Loan Agreement remain in full force and effect,
without any changes except solely that the length of Borrower’s second extension
option shall be increased from 12 months to 13 months. For purposes of
clarification, (i) Borrower’s second extension period (if exercised and assuming
that all conditions to extension set forth in Section 2.4 of the Loan Agreement
are satisfied) would be from April 30, 2011 to May 30, 2012, and (ii) Borrower’s
third extension period (if exercised and assuming that all conditions to
extension set forth in Section 2.4 of the Loan Agreement are satisfied) would be
from May 30, 2012 to May 30, 2013.

2.4 Ownership Transfers in Borrower.

(a) Approved Ownership Changes in Borrower as of the Modification Closing Date.
Agent and Lenders hereby approve the following ownership changes in Borrower. As
of the Modification Closing Date, 100% of the membership interest in Borrower
shall be transferred to an indirect wholly-owned subsidiary of Hudson Pacific
Properties, L.P., a newly formed Maryland limited partnership (the “Operating
Partnership”). The general partner of the Operating Partnership shall be Hudson
Pacific Properties, Inc., a newly formed Maryland corporation, which is a real
estate investment trust (the “REIT”).

(b) Permitted Ownership Changes in Borrower after the Modification Closing Date.
As used herein, “Transfer” shall have the meaning given to such term in Article
I of the Amended and Restated Deed of Trust (as defined below). Borrower will
not Transfer, or contract to Transfer, or permit any Transfer of, any direct or
indirect ownership interests in Borrower, TRS Lessee (as defined below), the
REIT or the Operating Partnership, except as permitted below. Notwithstanding
the restriction on Transfer set forth in the immediately preceding sentence (and
notwithstanding the restriction on Transfer set forth in Section 5.2 of the
Amended and Restated Deed of Trust), the following Transfers of direct or
indirect ownership interests shall be permitted without Agent’s or Lenders’
consent: (i) transfers of direct or indirect interests in Borrower to the
Operating Partnership or an Affiliate of the Operating Partnership, provided
that the Operating Partnership shall continue to Control (as defined below)
Borrower, and that the REIT shall continue to Control Borrower, the Operating
Partnership and the TRS Lessee; (ii) issuances and transfers (including pledges)
of securities, options, warrants or other interests in the REIT, whether
directly or indirectly; (iii) issuances and transfers (including pledges) of
partnership interests and other interests in the Operating Partnership, whether
directly or indirectly, provided that the REIT shall continue to Control
Borrower, the Operating Partnership and the TRS Lessee; and (iv) a merger,
consolidation or exchange of securities to which the REIT or the Operating
Partnership is a party, as applicable, provided that the surviving entity shall
be the REIT

 

-4-



--------------------------------------------------------------------------------

or the Operating Partnership, as applicable, and that the REIT shall continue to
Control Borrower, the Operating Partnership and the TRS Lessee. For purposes of
this Section 2.4(b), “Control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity, whether through the ability to exercise voting power, by
contract or otherwise, and “Affiliate” means any entity that, directly or
indirectly (including through one or more intermediaries), Controls, is
Controlled by or is under common Control with the Operating Partnership.
Borrower shall promptly notify Agent of the occurrence of any Transfers
described above (other than transfers of publicly traded stock in the REIT), and
shall provide Agent with any information and/or documentation reasonably
requested by Agent in connection with any such Transfer.

(c) Prohibited Change of Control. Borrower shall not permit any Change of
Control (as defined below) to occur without the prior written consent of Agent
in its sole discretion. As used herein, a “Change of Control” shall mean the
occurrence of any of the following events: (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), excluding the Permitted Investors (as
defined below), shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 30% of the outstanding common stock of the REIT; (ii) the board of
directors of the REIT shall cease to consist of a majority of Continuing
Directors (as defined below); (iii) the REIT or the Operating Partnership shall
cease to own, directly or indirectly, 100% of the equity interests of Borrower
or the TRS Lessee, free and clear of any liens or encumbrances (other than liens
or encumbrances in favor of Agent); or (iv) the REIT shall (A) fail to be sole
general partner of the Operating Partnership or cease to own all the general
partnership interests of the Operating Partnership or (B) fail to Control the
management and policies of the Operating Partnership. As used herein,
(i) “Permitted Investors” means, collectively, Farallon Capital Partners, L.P.,
Farallon Capital Institutional Partners, L.P., Farallon Capital Institutional
Partners III, L.P., Morgan Stanley Investment Partnership, Victor J. Coleman,
Howard S. Stern, Christopher Barton, Mark T. Lammas, Dale Shimoda, Theodore R.
Antenucci, James M. Burnett, Richard B. Fried, Jonathan M. Glaser, Robert M.
Moran, Jr., and Barry A. Porter, and their Control Investment Affiliates (as
defined below); (ii) “Continuing Directors” means the directors of the REIT on
the Modification Closing Date, after giving effect to the other transactions
contemplated hereby, and each other director of the REIT, if, in each case, such
other director’s nomination for election to the board of directors of the REIT
is recommended by at least 66 2/3% of the then Continuing Directors or such
other director receives the vote of the Permitted Investors in his or her
election by the shareholders of the REIT; and (iii) “Control Investment
Affiliate” means, as to any Person, any other Person that (A) directly or
indirectly, is in Control of, is Controlled by, or is under common Control with,
such Person and (B) is organized by such Person primarily for the purpose of
making equity or debt investments in one or more companies.

 

-5-



--------------------------------------------------------------------------------

2.5 Approval of New Guarantor/Indemnitor. Agent and Lenders hereby approve the
substitution of the Operating Partnership as the “Indemnitor” under the Loan
Documents as of the Modification Closing Date. As a condition to the
Modification Closing Date, Operating Partnership shall execute and deliver to
Agent an Assignment, Assumption and Amendment Agreement with respect to each of
the Guaranty (the “Guaranty Amendment”) and the Environmental Indemnity (the
“Environmental Indemnity Amendment”), each in form and content substantially
similar to the form presented to Borrower by Agent, pursuant to which Operating
Partnership shall assume all obligations and liabilities of Original Guarantor
(both prior to and after the Modification Closing Date) under the Guaranty and
the Environmental Indemnity. The Guaranty Amendment and the Environmental
Indemnity Amendment (a) shall not release Original Guarantor for obligations
under the Guaranty or the Environmental Indemnity, and (b) shall contain a
general release of Agent and Lenders in substantially the same form as provided
by Borrower in Section 4 below. From and after the Modification Closing Date,
(i) all references in the Loan Documents to the “Indemnitor” or the “Guarantor”
shall mean the Original Guarantor or the Operating Partnership (as applicable
under the terms of the Guaranty Amendment and the Environmental Indemnity
Amendment), (ii) all references in the Loan Documents to the “Guaranty” shall
mean the Guaranty as amended by the Guaranty Amendment, and (iii) all references
in the Loan Documents to the “Environmental Indemnity” shall mean the
Environmental Indemnity as amended by the Environmental Indemnity Amendment.

2.6 Approval of TRS Lessee Transactions and Delivery of Amended and Restated
Deed of Trust. Agent and Lenders acknowledge that effective as of the
Modification Closing Date, (i) Borrower will enter into a lease (the “TRS
Lease”) between Borrower, as lessor, and a newly formed single purpose entity
which will be a taxable REIT subsidiary (“TRS Lessee”), pursuant to which TRS
Lessee will lease certain space within the Project, (ii) Borrower will transfer
to TRS Lessee certain personal property, certain rights and obligations under
existing license agreements and certain other contractual rights related to the
operation of the Project, in each case pursuant to agreements in form and
content substantially similar to the forms presented by Borrower to Agent (but
including mortgagee provisions in content substantially similar to the
provisions present by Agent to Borrower), and (iii) Borrower and TRS Lessee will
jointly enter into license agreements (both existing and future license
agreements) with third parties (collectively, “License Agreements”) pursuant to
which such third parties will lease or license the use of space and/or equipment
within the Project and/or will purchase services at the Project. All revenues
from the TRS Lease and the License Agreements shall be paid directly into the
Cash Management Account, subject to the terms of the Cash Management Agreement
referred to in Section 2.7 below. As a condition to the Modification Closing
Date, Borrower and TRS Lessee (as defined below) shall execute and deliver to
Agent an Amended and Restated Deed of Trust, Assignment, Security Agreement and
Fixture Filing, in form and content substantially similar to the form presented
by Agent to Borrower (the “Amended and Restated Deed of Trust”). The Amended and
Restated Deed of Trust shall encumber all of Borrower’s and TRS Lessee’s right,
title and interest in and to the Project, including under the TRS Lease and all
License Agreements. From and after the Modification Closing Date, all references
in the Loan Documents to the Deed of Trust shall mean the Amended and Restated
Deed of Trust.

2.7 Cash Management Account. Effective as of the Modification Closing Date, the
existing Cash Management Account with City National Bank shall be closed, and a
new Cash Management Account shall be established with Agent. Further, effective
as of the

 

-6-



--------------------------------------------------------------------------------

Modification Closing Date, Borrower, TRS Lessee and Agent shall enter into a new
Cash Management Agreement, in form and content acceptable to Agent in its sole
discretion, that will replace the existing Cash Management Agreement with City
National Bank.

2.8 TRS Lessee. Borrower shall not cause or permit the TRS Lessee to own any
properties or assets other than personal property and lease/contract rights
(including under the TRS Lease and the License Agreements) associated with the
operation of the Project and that are encumbered by the Amended and Restated
Deed of Trust. Borrower shall not cause or permit any Person other than Borrower
or TRS Lessee to (i) hold any ownership interests in or to any real or personal
property associated with the operation of the Project, or (ii) enter into any
Leases, License Agreements, services agreements or any other contractual
agreements pursuant to which revenues are derived in connection with the
operation of the Project. Borrower shall cause TRS Lessee to comply with all of
the covenants and other provisions of the Loan Agreement and the other Loan
Documents that relate to the Project or any interest therein held by TRS Lessee,
to the same extent as if Borrower owned such interest.

2.9 Audited Financial Statements of Borrower. From and after the Modification
Closing Date, Borrower’s obligation to deliver to Agent audited financial
statements of Borrower under Sections 10.9(a)(i), (ii), (iv) and (v) of the Loan
Agreement shall be satisfied by delivery of audited consolidated financial
statements for the REIT. For purposes of clarification, the immediately
preceding sentence does not include reports and other information relating to
the operation of the Project, which continue to be required under Sections
10.9(a)(iii), (b), (c) and (d) of the Loan Agreement, and any other applicable
provisions of the Loan Documents.

2.10 Reporting of Defaults under Leases and License Agreements. From and after
the Modification Closing Date, Borrower will copy Agent (or cause Agent to be
copied) on any written notice of material default delivered by Borrower and/or
TRS Lessee under any Leases or License Agreements (i) having a remaining term of
six (6) months or more, and (ii) covering at least 8,000 square feet of space.

2.11 Events of Default. In addition to the Events of Default described in
Section 11.1 of the Loan Agreement, the occurrence of any one or more of the
following shall also constitute an Event of Default under the Loan Agreement:

(a) Any of the events or conditions described in subsections (a) through (m),
inclusive, (p), (q) or (r) of Section 11.1 of the Loan Agreement, shall occur
with respect to TRS Lessee, subject to the same notice and cure periods provided
in such subsections; and

(b) Any Transfer or Change of Control occurs in violation of Section 2.4 above.

 

-7-



--------------------------------------------------------------------------------

2.12 Changes to Address For Notice Purposes. Agent’s and Borrower’s addresses
for notice purposes under Section 13.2 of the Loan Agreement, and any other Loan
Documents, are hereby deleted and replaced by the following:

 

  If to Borrower:      

Sunset Bronson Entertainment Properties, LLC

c/o Hudson Pacific Properties, Inc.

11601 Wilshire Boulevard, Suite 1600

Los Angeles, California 90025-0317

Attn: Victor Coleman and Howard Stem

Facsimile: (310)445-5710

  If to Agent:      

Wells Fargo Bank, N.A.

MAC E2717-035

15750 Alton Parkway, 3rd Floor

Irvine, CA 92618

Attn: Leslie Baines, Vice President

Facsimile: 949-754-4814

3. Security Documents. The Amended and Restated Deed of Trust and any other Loan
Documents which secure the Note shall continue to secure, in addition to any
other obligations secured thereby, the payment and performance of all present
and future Obligations of Borrower under the Loan Agreement, the Note and the
other Loan Documents, as amended hereby or executed pursuant hereto (except to
the extent that any of the terms of such Loan Documents specifically provide
that any particular Obligations are not so secured).

4. Waivers and Release. Borrower and TRS Lessee (a “Releasing Party” or the
“Releasing Parties”) each hereby waives and releases any and all defenses,
deductions, offsets, claims, and causes of action against Agent and/or Lenders
existing as of (or based on facts existing as of) the Modification Closing Date,
which any Releasing Party now has or may thereafter discover (whether known or
unknown) in connection with the Loans or the Loan Documents. Each Releasing
Party further represents and warrants to Agent and Lenders, after appropriate
due diligence and discussions with its counsel, that it believes Agent and
Lenders have in all respects acted properly and in accordance with the terms of
the Loan Documents and is unaware of any basis for any defense, deduction,
offset, claim or cause of action of any nature whatsoever against Agent or
Lenders or the repayment of the sums owing in connection with the Facility.

In furtherance of the foregoing waiver and release, each Releasing Party
acknowledges and waives the benefits of California Civil Code Section 1542 (and
all similar ordinances and statutory, regulatory, or judicially created laws or
rules of any other jurisdiction), which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

-8-



--------------------------------------------------------------------------------

5. Conditions Precedent. The modifications to the Loan Documents set forth in
this Agreement shall not become effective until the first date on which each of
the following conditions precedent in Sections 5.1 through 5.9 below are
satisfied, or waived or deferred in writing (which may include written
communications by e-mail) by Lender in its sole and absolute discretion (herein
referred to as the “Modification Closing Date”); provided, however, that if for
any reason whatsoever the Modification Closing Date does not occur by October 3,
2010, Lender may terminate this Agreement by written notice to Borrower at any
time after such date and prior to the occurrence of the Modification Closing
Date. The occurrence of the Modification Closing Date shall not waive Borrower’s
obligations to comply with any of the following conditions which for any reason
are not satisfied by the Modification Closing Date (except to the extent
expressly waived by Agent in the manner provided above), which obligations of
Borrower shall continue following the Modification Closing Date. The
Modification Closing Date shall be deemed to occur on the date on which the
Amended and Restated Deed of Trust is recorded or released for recording by
Agent (whichever is earlier):

5.1 Notwithstanding anything in this Agreement to the contrary, this Agreement
is conditioned upon the closing of the REIT transactions as presented to Agent,
including the change in ownership in Borrower that is described in
Section 2.4(a) above, on or before the deadline stated above, and this Agreement
shall automatically become null and void if the foregoing condition is not
satisfied;

5.2 Agent’s receipt of fully executed originals of (i) this First Modification
Agreement (including the attached Consent and Agreement of TRS Lessee), (ii) the
Guaranty Amendment (in substantially the form presented to Borrower by Agent),
(iii) the Environmental Indemnity Amendment (in substantially the form presented
to Borrower by Agent), (iv) the new Cash Management Agreement referred to in
Section 2.7 above, and (v) if the current property manager for the Project
changes or a new property management agreement is entered into as a result of
the proposed restructure, a new Subordination of Property Management Agreement
executed by the new property manager in substantially the same form as the
existing Subordination of Property Management Agreement;

5.3 Agent’s receipt of the original Amended and Restated Deed of Trust (in
substantially the form presented to Borrower by Agent), fully executed and
acknowledged by Borrower and TRS Lessee, and Agent’s receipt of evidence that
the Amended and Restated Deed of Trust has been recorded in the appropriate real
estate records in accordance with Agent’s written instructions;

5.4 Chicago Title Insurance Company shall have issued and delivered to Agent, or
shall have irrevocably and unconditionally committed to issue for the benefit of
Agent, a re-issued Title Policy with respect to the Amended and Restated Deed of
Trust as of the date of its recordation in the appropriate real estate records,
insuring the Amended and Restated Deed of Trust as a valid first lien Deed of
Trust encumbering the fee interest in the Project (including all estates held by
Borrower and TRS Lessee in the Project), subject only to such exceptions as are
approved by Agent in its sole discretion, and containing all endorsements
contained in the Title Policy insuring the Original Deed of Trust and any other
endorsements reasonably required by Agent;

 

-9-



--------------------------------------------------------------------------------

5.5 Agent’s receipt of an extension fee (for the pro rata benefit of the
Lenders) for Borrower’s exercise of the first extension option pursuant to
Section 2.3(b) above, in an amount equal to 0.25% of the total outstanding
principal balance of the Loans as of the Modification Closing Date;

5.6 Agent’s receipt of appropriate authorizing resolutions and certificates, and
an opinion of counsel for Borrower, TRS Lessee, Original Guarantor and Operating
Partnership, covering due formation, authorization, enforceability and any other
items required to be covered by Agent;

5.7 Borrower shall have entered into a Swap Contract for the Loan approved by
Agent; and

5.8 Agent’s receipt of such other documents and agreements as Agent shall
reasonably request, all in form and substance reasonably satisfactory to Agent;
and

5.9 Borrower shall have paid to Agent all reasonable costs and expenses incurred
by Agent in connection with this First Modification Agreement, including
reasonable attorneys’ fees for preparation and negotiation of this First
Modification Agreement and related documents, the cost of the recently updated
Appraisal obtained by Agent, and any other costs incurred in connection with
this First Modification Agreement and the transactions contemplated hereby.

6. Modification of Loan Documents. The Loan Documents are hereby supplemented,
amended and modified to incorporate the provisions of this First Modification
Agreement, which shall supersede and prevail over any conflicting provisions of
the Loan Documents. Except as otherwise specifically modified by this First
Modification Agreement, all terms and provisions of the Loan Documents shall
remain unmodified and in full force and effect. Except as specifically
indicated, nothing contained in this First Modification Agreement shall in any
way impair the Loan Documents or alter, waive, annul, vary, affect or impair any
provision, condition, or covenant contained therein or any right, power, or
remedy granted therein. The obligations and covenants of this First Modification
Agreement are in addition to (and are not in substitution of) the obligations
and covenants under the Loan Documents. All references in the Loan Documents to
the Loan Agreement, the Notes, the Deed of Trust and any other terms used herein
or documents described herein shall be deemed to be references to such terms
and/or documents as amended by or pursuant to this First Modification Agreement.
Further, all references in the Loan Documents to the “Loan Documents” shall
include, in addition to all other Loan Documents existing as of the date hereof,
this First Modification Agreement and all documents executed pursuant to this
First Modification Agreement (including the Amended and Restated Deed of Trust,
the new Cash Management Agreement, the Guaranty Amendment and the Environmental
Indemnity Amendment).

7. Default. From and after the Modification Closing Date, the breach of any
representation, warranty, or covenant contained in this First Modification
Agreement or the failure of Borrower to observe or comply with any term or
agreement contained in this First Modification Agreement shall, subject to any
applicable notice and cure period set forth in the Loan Agreement, constitute an
Event of Default under the Loan Agreement and the other Loan

 

-10-



--------------------------------------------------------------------------------

Documents, and Agent shall be entitled to exercise all rights and remedies it
may have under the Loan Documents and applicable law, including without
limitation the right to declare all indebtedness and obligations owing under the
Notes, and all other Loan Documents, to be immediately due and payable in full.

8. Additional Documents. From and after the Modification Closing Date, the
Borrower shall, upon the request of Agent, execute, acknowledge, and deliver, or
cause to be executed, acknowledged, or delivered, such further documents,
instruments, or agreements and perform such other acts as may be reasonably
necessary, desirable, or proper for carrying out the intention or facilitating
the performance of the terms of this First Modification Agreement or the Loan
Documents.

9. Miscellaneous. Each party hereto has cooperated in the drafting and
preparation of this First Modification Agreement, and as a result this First
Modification Agreement shall not be construed against any party. The Loan
Documents and this First Modification Agreement may be amended or modified only
by a written agreement signed by the parties hereto. The Loan Documents and this
First Modification Agreement contain or expressly incorporate by reference the
entire agreement of the parties with respect to the matters contemplated therein
or herein and supersede all prior negotiations. This First Modification
Agreement and the Consents attached hereto may be executed in any number of
counterparts, each of which when executed and delivered to Agent will be deemed
to be an original and all of which, taken together, will be deemed to be one and
the same instrument. Further, counterpart original signatures pages may be
executed into one or more fully executed documents. The headings used in this
First Modification Agreement are for convenience only and shall be disregarded
in interpreting the substantive provisions of this First Modification Agreement.
Time is of the essence of each term of the Loan Documents and this First
Modification Agreement. This First Modification Agreement shall be governed by
and interpreted in accordance with the laws of the State of California, except
if preempted by Federal law. If any provision of this First Modification
Agreement or any of the Loan Documents shall be determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed therefrom and the remaining parts shall remain in full
force as though the invalid, illegal, or unenforceable portion had never been a
part thereof.

[signatures on following pages]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated First
Modification Agreement as of the date first stated above.

 

BORROWER:

SUNSET BRONSON ENTERTAINMENT PROPERTIES, LLC,

a Delaware limited liability company

By:   

Sunset Studios Holdings, LLC,

a Delaware limited liability company,

its sole member

   By:   

Hudson Sunset Bronson, LLC,

a Delaware limited liability company,

its sole member

      By:   

Hudson Pacific Properties, L.P.,

a Maryland limited partnership,

its sole member

         By:   

Hudson Pacific Properties, Inc.,

a Maryland corporation,

its general partner

            By:   

/s/ Mark Lammas

            Name:    Mark T. Lammas             Title:    Chief Financial
Officer

SIGNATURE PAGE - AMENDED AND RESTATED

FIRST MODIFICATION AGREEMENT

 

S-1



--------------------------------------------------------------------------------

AGENT: WELLS FARGO BANK, N.A., successor-in-interest to Wachovia Bank, N.A., a
national banking association, as administrative agent for the Lenders By:  

/s/ Leslie Baines

Name:  

Leslie Baines

Title:  

Vice President

LENDERS: WELLS FARCO BANK, N.A., successor-in-interest to Wachovia Bank, N.A., a
national banking association, as the sole currently existing Lender By:  

/s/ Leslie Baines

Name:  

Leslie Baines

Title:  

Vice President

SIGNATURE PAGE - AMENDED AND RESTATED

FIRST MODIFICATION AGREEMENT

 

S-2



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF TRS LESSEE

This Consent and Agreement of TRS Lessee (this “Consent”) is attached to that
certain Amended and Restated First Modification Agreement dated as of
June 29,2010 (“First Modification Agreement”), executed by SUNSET BRONSON
ENTERTAINMENT PROPERTIES, LLC, a Delaware limited liability company, as Borrower
and WELLS FARGO BANK, N.A., successor-in-interest to Wachovia Bank, N.A., a
national banking association, as Agent and Lender. Capitalized terms used and
not defined in this Consent shall have the same meanings that are given to such
terms in the First Modification Agreement or in the Loan Agreement referred to
therein, as applicable. The undersigned TRS Lessee, having read and understood
the provisions of the First Modification Agreement and the other Loan Documents,
hereby (a) consents to all of the terms and provisions of the First Modification
Agreement and the other Loan Documents, (b) agrees to join in the execution of
the Amended and Restated Deed of Trust and the new Cash Management Agreement,
each of which shall secure all of Borrower’s Obligations under the Note and the
Other Loan Documents and any other secured obligations described therein, and
(c) joins in and makes in favor of Agent and Lenders all of those waivers and
releases set forth in Section 4 of the First Modification Agreement (which are
hereby incorporated into this Consent in their entirety).

 

TRS LESSEE:

SUNSET BRONSON SERVICES, LLC,

a Delaware limited liability company

By:  

Hudson Pacific Services, Inc.,

a Maryland corporation,

its sole member

  By:  

/s/ Mark Lammas

  Name:   Mark T. Lammas   Title:   Chief Financial Officer

CONSENT AND AGREEMENT OF TRS LESSEE